DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/874,801, filed 06/16/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitutes a continuation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-8 recite the limitation "the 24-hour potassium release test".  There is insufficient antecedent basis for this limitation in the claim.
The term “the 24-hour potassium release test” in claims 2-8 is a relative term which renders the claims indefinite. The potassium release test is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation "exposing the combination" in line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a step of exposing a first composition to water […], thereby forming a combination but does not disclose a step of “exposing the combination”.

Indication of Allowable Subject Matter
Claims 1, 9-11 and 13-20 are allowable.
Claims 2-8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record — Skorina (US Patent Publication No. 2014/0345348) - discloses a composition comprising: an alkali metal-bearing framework silicate [Paragraph 0007], particularly potassium feldspar [Paragraph 0022], mixed with an alkali oxide or hydroxide, milled, and reacted at elevated temperature, thereby forming a gel phase between about 10% and about 100% [Paragraph 0007]; and a weight ratio of tobermorite phase to unreacted alkali metalion-bearing framework silicate phase (e.g. potassium feldspar) between about 1:1 and about 0:1 [Paragraph 0007].

Motlep et al. (Oil Shale, 2007) describes a composition comprising at least about 1 wt. % and at most about 60 wt. % of a K-feldspar phase (e.g. 18.6 wt. %) [Page 410, Table 1]; and 5.4 wt. % belite [Page 410; Table 1]. Belite is a calcium silicate mineral. However, the presence of less than 1% of portlandite [Page 413, Paragraph 2] in the fresh material (e.g. one of the reaction products in the hydration of belite) means belite is not in the hydrate phase.

The prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to a “K-feldspar phase in an amount of at most about 65 wt. %” and at least about 1 wt. % of “dicalcium silicate hydrate phase” and/or “tobermorite phase” and/or “a hydrogarnet phase”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        October 25, 2022